Citation Nr: 0028500	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability 
manifested by loss of visual acuity, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for hypothyroidism, to 
include a disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat, to include as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a skin disability 
manifested by rashes and peeling of the hands and feet, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for cervical 
radiculopathy with associated musculoskeletal pain, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by chronic ear fluid buildup and Eustachian tube 
dysfunction, to include as due to an undiagnosed illness.

7.  Entitlement to an increased rating for service-connected 
left fifth toe dislocation with arthroplasty with syndactyly 
between toes four and five, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
August 1978, and from November 1990 to May 1991.  He served 
in Southwest Asia from January to April of 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for: 1) hearing loss; 2) a disability manifested 
by loss of visual acuity; 3) right knee anterior cruciate 
ligament repair; 4) a skin disability manifested by rashes 
and peeling of the hands and feet; 5) hypothyroidism, to 
include a disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat; 6) cervical 
radiculopathy with associated musculoskeletal pain; and 7) a 
disability manifested by chronic ear fluid buildup and 
Eustachian tube dysfunction, with all claims except for 
hearing loss and right knee anterior cruciate ligament repair 
to include as due to an undiagnosed illness.  The RO also 
granted a claim of entitlement to an increased rating for 
service-connected left fifth toe dislocation with 
arthroplasty with syndactyly between toes four and five, 
evaluated as 10 percent disabling (left foot condition), and 
raised the evaluation for this disability to 20 percent.  The 
veteran appealed all denials of service connection, and the 
issue of entitlement to an increased rating for his left foot 
condition.  In September 1998, the veteran withdrew his 
appeal of the claim for right knee anterior cruciate ligament 
repair.

The Board notes that, during the pendency of the veteran's 
appeal, a rating decision in January 2000 granted service 
connection for organic brain disorder and assigned an 
evaluation of 100 percent, effective in April 1998.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operations Desert 
Shield/Storm.

2.  The claims file does not contain competent medical 
evidence showing that the veteran has hearing loss, or an 
undiagnosed illness manifested by loss of visual acuity.

3.  The preponderance of the evidence shows that the veteran 
does not have an undiagnosed illness manifested by fatigue, 
weight gain, cold sensitivity and an inability to sweat, and 
that his hypothyroidism is not related to his service.

4.  The claims file contains competent evidence showing that 
the veteran may have a skin disability, cervical 
radiculopathy with associated musculoskeletal pain and a 
disability manifested by chronic ear fluid buildup and 
Eustachian tube dysfunction which is related to his service.

4.  The veteran's left fifth toe dislocation with 
arthroplasty with syndactyly between toes four and five is 
most accurately characterized as producing a foot disability 
that is no more than moderate; his foot disability is 
manifested by a deformity at the metaphalangeal joint and a 
deformed proximal phalanx of the fifth toe, and associated 
complaints of pain, with no malunion or nonunion of the 
tarsal or metatarsal bones, and a normal gait; there is no 
evidence of atrophy, loss of strength, neurological 
impairment or a more than moderate limitation in the range of 
motion in the left foot as a whole.


CONCLUSIONS OF LAW

1.  The claims for service connection for hearing loss, and a 
disability manifested by loss of visual acuity, are not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317, 3.385 (1999).

2.  Hypothyroidism, and a disability manifested by fatigue, 
weight gain, cold sensitivity and an inability to sweat, were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The claims of entitlement to service connection for a 
skin disability, a disability manifested by chronic ear fluid 
buildup and Eustachian tube dysfunction, and cervical 
radiculopathy with associated musculoskeletal pain, are well 
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991).

4.  The criteria for a rating in excess of 20 percent for 
left fifth toe dislocation with arthroplasty with syndactyly 
between toes four and five have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991), 38 U.S.C.A. §§ 4.7, 4.71a, 
Diagnostic Code 5284 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, in reaching its decisions on 
the veteran's claims for service connection for hearing loss, 
loss of visual acuity, and hypothyroidism (to include a 
disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat), consideration has 
been given to the veteran's discharge document (DD Form 214), 
which indicates that he served in Southwest Asia from January 
8, 1991 to April 30, 1991.  The veteran has also been 
notified that in November 1996, the RO determined that 
service medical records for his second period of service were 
not available.  He has stated that he developed a "low grade 
fever" on the day of a ground assault and the fever lasted 
for about ten days, and that this was about two days after he 
took an Anthrax vaccine.  His testimony in that regard is 
considered credible.  In addition, a letter from Bernard 
Rostker, Office of the Secretary of Defense, Special 
Assistant for Gulf War Illnesses, dated in August 1998, shows 
that it was determined that during his service in Southwest 
Asia, the veteran, "[M]ay have been in an area where 
exposure to a very low level of nerve agents was possible." 

In addition, in reaching its decisions on the veteran's 
claims for loss of visual acuity and hypothyroidism (to 
include a disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat), the Board notes that 
it has considered several other statements (hereinafter 
"statements of medically trained friends and coworkers").  
Specifically, a statement from Dr. James S., dated in 
September 1998, shows that he stated that he has known the 
veteran since August 1992, and that the veteran's work 
performance was markedly reduced due to chronic pain in the 
neck, shoulder and face.  He further asserted that the 
veteran's symptoms are related to his service in the Persian 
Gulf.  In support of the veteran's contention that he has an 
undiagnosed illness involving cervical radiculopathy with 
associated musculoskeletal pain, Dr. James S. stated that the 
veteran's cervical radiculopathy is a symptom, and not a 
cause, of his pain.

A letter from S.P., R.N., dated in September 1998, shows that 
she asserts that she began working with the veteran in August 
1995, and that, in about June 1997, she began to notice that 
he exhibited symptoms that included neck, shoulder and right 
arm discomfort, as well as sleep problems, fatigue and 
dizziness.  This letter is co-signed by nine registered 
nurses as well as one other person.

A letter from L.R.G., R.N., dated in September 1998, shows 
that she stated that she has known the veteran over ten 
years, that she served with him in Southwest Asia, and that 
she has worked with him at the Lexington VA Medical Center 
(VAMC).  She asserted that, in the past three to four years, 
he began to exhibit multiple symptoms that include pain, 
dizziness and intermittent weakness.  She further asserted 
that he cannot work due to his symptoms, and that his 
symptoms were caused by his service in Southwest Asia.

A letter from D.R., R.N., dated in September 1998, shows that 
she asserts that the veteran's health has deteriorated since 
his return from Southwest Asia.

Finally, the Board has also considered a letter from a VA 
psychological coordinator, C. G. DeR., Ph.D., dated in 
January 1998, which shows that she asserted that the veteran 
is ill with "various symptoms" which are "stress-related," 
and that his illness is the result of stress during service.


I.  Hearing Loss; Loss of Visual Acuity

A.  Inception During Service

A review of the veteran's written statements and the 
testimony from his personal hearing, held in September 1998, 
shows that he asserts that he has hearing loss and loss of 
visual acuity.  Of particular note, he stated that he did not 
think that he had organic hearing loss, and that his loss of 
visual acuity and hearing were transient in nature and were 
related to his Eustachian tube and ear problems.  However, he 
has not withdrawn these issues, and they remain on appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including organic 
diseases of the nervous system, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999). 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  To establish that a claim for service 
connection is well grounded, a veteran must demonstrate, 
among other elements, a medical diagnosis of a current 
disability.  See Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).

To establish that a claim for service connection is well 
grounded, an appellant must present evidence of a medical 
diagnosis of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, supra.  

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).   See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

As an initial matter, the Board notes that the claims file 
does not contain competent medical evidence showing that the 
veteran currently has hearing loss, or a chronic disability 
involving loss of visual acuity.  In this regard, the 
veteran's service medical records contain several examination 
reports, collectively dated between December 1970 and May 
1978, which are silent as to complaints, treatment or a 
diagnosis involving loss of visual acuity, or hearing loss.  
In addition, they do not include any audiometric results 
which indicated hearing loss as defined in 38 C.F.R. § 3.385.  

The claims file includes a VA audiological examination 
report, dated in September 1996.  The results from the 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
15
LEFT
15
25
30
15
20

Speech audiometry revealed a speech recognition ability of 
100 percent in the left ear and 96 percent in the right ear.  
Average decibel loss was 23 in the left ear and 16 in the 
right ear.  The examiner stated that the veteran had mild 
sensorineural hearing loss in the left ear at 2,000 Hertz, 
and that his hearing was otherwise within normal limits.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, with regard to the 
claim for hearing loss, notwithstanding the notation of mild 
sensorineural hearing loss in the left ear in the veteran's 
September 1996 VA examination report, this report does not 
show that he has hearing loss, as defined by 38 C.F.R. 
§ 3.385.  In addition, there is no other competent evidence 
showing hearing loss.  The Board therefore finds that the 
claims file does not contain competent evidence showing that 
the veteran currently has hearing loss.  The Board further 
points out that the veteran's service medical records are 
entirely silent for findings of hearing loss.  Thus, hearing 
loss was not shown during service, nor is hearing loss shown 
to have become manifest to a compensable degree within a year 
of separation from active duty service.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  The claim of entitlement to 
service connection for hearing loss is thus not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.385.  

With regard to the claim for loss of visual acuity, a VA eye 
examination report, dated in October 1997, shows that the 
veteran did not have any visual complaints, and that he 
reported a history of using reading glasses for near vision 
secondary to presbyopia.  On examination, visual acuity was 
20/20, bilaterally, both near and far, near with correction.  
Visual field was full to confrontation, and extraocular 
movements were intact.  The macula was normal.  The 
assessment was presbyopia corrected with reading glasses, 
otherwise normal eye exam.  

To the extent that the veteran may have defective visual 
acuity, under 38 C.F.R. § 3.303(c) (1999), congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation.  See also 38 C.F.R. § 4.9 (1999).  
Thus, the veteran's refractive error of the eye may not be 
regarded as a disability and may not be service connected. 
Therefore, service connection may not be granted for the 
veteran's refractive error.  The Board further notes that 
there is no evidence that the veteran has a congenital defect 
of either eye that was subject to a superimposed disease or 
injury during service, which would otherwise allow for 
service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  Accordingly, the claim for loss of visual 
acuity (on a direct basis) must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

B.  Loss of Visual Acuity Due to an Undiagnosed Illness

The Board finds that there is no competent medical evidence 
showing that the veteran has a chronic disability involving 
loss of visual acuity, manifested by one or more signs or 
symptoms of an undiagnosed illness, nor has he shown 
objective indications of chronic disability due to 
undiagnosed illness during the relevant period of service or 
to a degree of ten percent or more with the specified 
presumptive period.  See 38 C.F.R. § 3.317(a)(2), (b), see 
also Neumann v. West, 14 Vet. App. 12 (2000) (upholding VA 
General Counsel's interpretation of the first three elements 
of a well grounded claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, as discussed in VAOPGCPREC 4-99, 64 Fed. 
Reg. 52,374 (1999)).  Therefore, his claim must be denied as 
not well grounded.  

As previously discussed, the claims file contains a VA eye 
examination report, dated in October 1997, which contains an 
assessment of presbyopia corrected with reading glasses.  
Therefore, the veteran's eye symptoms have been attributed to 
a clinically diagnosed disorder, i.e., presbyopia.  
Furthermore, the veteran's refractive error of the eye may is 
a diagnosed condition and may not be regarded as a disability 
and may not be service connected.  See 38 C.F.R. § 3.303(c), 
4.9; see also 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii) 
(indicating that these provisions cannot be used to establish 
service connection for diagnosed illnesses).  Accordingly, to 
the extent that the veteran has presented a claim of 
entitlement to service connection for a chronic condition 
involving loss of visual acuity due to an undiagnosed 
illness, the claim is not well grounded and must be denied on 
that basis.

C. Conclusion

The claims file does not contain competent medical evidence 
showing that the veteran has hearing loss, or that he has an 
eye disorder that is a disability under the pertinent 
regulations and which is related to his service.  Although 
the veteran appears to have some medical training, he has 
only submitted bare assertions to the effect that he has the 
claimed conditions, and he has stated that these conditions 
are transient in nature and are related to his Eustachian 
tube and ear problems.  In addition, he has not asserted that 
he has special knowledge regarding the hearing or visual 
systems, nor is there any evidence to this effect in the 
record.  His statements are therefore insufficient evidence 
to render these claims well grounded.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997).  The Board further points out that 
none of the statements of medically trained friends and 
coworkers make reference either hearing loss or loss of 
visual acuity.  Based on the foregoing, the Board concludes 
that the veteran's claims for service connection for hearing 
loss and a loss of visual acuity must be denied as not well 
grounded. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Hypothyroidism

The veteran essentially asserts that he has hypothyroidism, 
to include a disability manifested by fatigue, weight gain, 
cold sensitivity and an inability to sweat, to include as due 
to an undiagnosed illness.

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater of 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include abnormal weight loss, fatigue, joint and muscle pain, 
and neurologic and neuropsychological signs or symptoms.  38 
C.F.R. § 3.317(b)(2).  It should also be emphasized that 
entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, the 
Circular noted that records or reports of time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude are 
helpful in support of a Persian Gulf War claim. 

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment.  Several lay statements, and employment records, 
have been submitted.  Based on the foregoing, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

The veteran's service medical records show that in February 
1977, he was checked for possible thyroid dysfunction, but he 
was found to be euthyroid.  In April 1978, he was diagnosed 
with bilateral Eustachian tube dysfunction.  The last service 
examination report of record is dated in May 1978, and shows 
that his ears, drums, skin, upper extremities and endocrine 
and neurological systems were clinically evaluated as normal.

Reports from M. Allen Dawson, M.D., show that the veteran was 
diagnosed with hypothyroidism by history in August 1996.  

A VA general medical examination report, dated in September 
1996, contains diagnoses that included hypothyroidism.  

A September 1997 VA Persian Gulf Protocol examination report 
shows that the examiner determined that the veteran had 
hypothyroidism, and that his hypothyroidism was not related 
to his service.

A VA examination report, dated in October 1997, shows that 
the veteran complained of a number of symptoms, including 
fatigue and weight gain, and that the examiner determined 
that most of the veteran's complaints could be attributed to 
hypothyroidism.  The examiner further stated that no single 
diagnosis could encompass all of the veteran's complaints. 

The claims file also includes VA outpatient treatment 
reports, dated between 1996 and 1998.  These records are 
remarkable for a May 1996 report, which shows that the 
veteran sought treatment for hypothyroidism, and that he 
reported symptoms such as weight gain, fatigue and cold 
intolerance over the past six months.  The diagnostic 
impression was that he was hypothyroid.  The report indicates 
that he was treated with Synthroid.  These reports also show 
that the veteran was subsequently diagnosed with 
hypothyroidism on multiple occasions between 1996 and 1998.

The claims file contains two letters from a VA physician, 
Joel S., M.D., dated in March and August of 1998, 
respectively.  The March 1998 letter shows that Dr. Joel S. 
stated that the veteran has hypothyroidism, that this 
condition did not have a causative etiology, and that it 
should be considered as possibly being related to military 
service performed in the Persian Gulf.  The August 1998 
letter shows that Dr. Joel S. stated that the veteran had, 
inter alia, hypothyroidism of unknown etiology.  He further 
stated that all of the conditions he named were validated by 
objective indicators, that they were chronic and progressive, 
and that to date there had been no success in establishing a 
working diagnosis.  

The veteran claims that he has a disability manifested by 
fatigue, weight gain, cold sensitivity and an inability to 
sweat, and that this disability cannot be attributed to a 
known clinical diagnosis.  Despite Dr. Joel S.'s letters, 
which indicate that the claimed condition may be related to 
his service, to include as due to an undiagnosed illness 
within the meaning of 38 C.F.R. § 1117 and 38 C.F.R. § 3.317, 
and which are sufficient to render the claim well-grounded, 
see 38 U.S.C.A. § 5107(a), the Board has determined that the 
preponderance of the evidence is against the claim that the 
veteran has a disability manifested by fatigue, weight gain, 
cold sensitivity and an inability to sweat, or that his 
hypothyroidism is related to his service.  

The veteran was diagnosed with hypothyroidism in three VA 
examination reports, on multiple occasions in VA outpatient 
treatment reports dated between 1996 and 1998, by Dr. Dawson 
in 1996, and by Dr. Joel S. in his March 1998 letter.  In 
this regard, the only evidence that the veteran has a 
disability manifested by fatigue, weight gain, cold 
sensitivity and an inability to sweat which cannot be 
attributed to a known clinical diagnosis, is found in Dr. 
Joel S.'s August 1998 letter.  In this letter, he stated that 
the veteran has abnormal weight gain and loss, and chronic 
fatigue, due to an undiagnosed illness.  He also stated that 
"there has been no success in establishing a working 
diagnosis."  However, notwithstanding the language in Dr. 
Joel S.'s August 1998 letter, a review of his March 1998 
letter shows that he found that the veteran had 
hypothyroidism.  Therefore, he appears to have contradicted 
himself, without explanation, in his August 1998 letter, and 
to the extent that this letter can be read to assert that the 
veteran has abnormal weight gain and loss, and chronic 
fatigue, that is due to an undiagnosed illness and not to 
hypothyroidism, that opinion, which did not provide an 
explanation why the symptoms should not be considered 
attributable to hypothyroidism, is accorded less probative 
weight than the evidence which indicates that the veteran's 
symptoms are due to his hypothyroidism.  In addition, to the 
extent that the veteran's statements, as well as some of the 
submitted statements of medically trained friends and 
coworkers, assert that the veteran has the symptoms which he 
claims to have, such as fatigue and weakness, the Board 
points out that its decision is not inconsistent with these 
observations as the previously discussed evidence shows that 
the veteran's complaints of fatigue and weakness have 
repeatedly been associated by physicians with his 
hypothyroidism.  Furthermore, none of the statements of the 
medically trained friends and coworkers assert that the 
veteran's symptoms are produced by an undiagnosed illness as 
opposed to hypothyroidism.  Finally, to the extent that the 
veteran's statements may be read to argue that his symptoms 
are due to an undiagnosed illness (as opposed to 
hypothyroidism), they are unsupported by a convincing 
rationale or other indicia of reliability, such as citation 
to medical evidence which indicates that his hypothyroidism 
is not the cause of his symptoms.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim that the veteran has a disability 
manifested by fatigue, weight gain, cold sensitivity and an 
inability to sweat due to undiagnosed illness.  

The Board further finds that the preponderance of the 
evidence is against a finding that the veteran's 
hypothyroidism is related to his service.  The first medical 
evidence of hypothyroidism is found in the May 1996 VA 
outpatient report.  That evidence was approximately five 
years after separation from the veteran's second period of 
service.  In addition, the Board finds that the September 
1997 VA Persian Gulf Protocol examination report is highly 
probative evidence which shows that the veteran's 
hypothyroidism is not related to his service.  A review of 
this report shows that includes an account of the veteran's 
medical history and his subjective complaints, and that the 
examiner concluded the veteran's hypothyroidism is not 
related to his service.  This conclusion was reached 
following examination of the veteran and evaluation of his 
reported history, and the examiner's opinion is accompanied 
by objective clinical findings and a convincing rationale.    

In reaching this decision, the Board has considered Dr. Joel 
S.'s 1998 letters.  However, as previously stated, he appears 
to contradict himself as to whether the veteran has an 
undiagnosed illness or hypothyroidism, and he offers no 
clarification or explanation as to his seemingly conflicting 
statements on the veteran's condition.  He also appears to 
confuse the concept of "unknown etiology" with 
"undiagnosed illness," and he did not refer to any 
symptomatology during service.  Therefore, his opinion is 
afforded less probative weight than the evidence which 
indicates that the veteran's hypothyroidism is not related to 
his service.  Furthermore, the veteran has stated that his 
only symptoms during his second period of service involved a 
low grade fever for about ten days, and that he was first 
diagnosed with hypothyroidism in 1996.  In this regard, none 
of the statements of medically trained friends and coworkers 
asserts that the veteran had the symptoms in question during 
service.  That evidence, therefore, does not outweigh the 
evidence which indicates that the veteran's hypothyroidism is 
not related to his service.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim that the veteran's hypothyroidism is related to his 
active service.


III.  Skin Disability, Cervical Radiculopathy, Chronic Ear 
Fluid Buildup and Eustachian Tube Dysfunction

The veteran essentially asserts that he has a skin disability 
(as manifested by rashes and peeling of the hands and feet), 
cervical radiculopathy with associated musculoskeletal pain, 
and a disability manifested by chronic ear fluid buildup and 
Eustachian tube dysfunction, with all claims to include as 
due to an undiagnosed illness.

Service medical records show that the veteran was treated for 
a sore ear canal secondary to trauma in February 1971.  In 
May 1972, he was treated for thoracic spine strain.  In April 
1978, he was diagnosed with bilateral Eustachian tube 
dysfunction.  The last service examination report of record 
is dated in May 1978, and shows that his ears, drums, skin, 
upper extremities and neurological condition were clinically 
evaluated as normal.

VA outpatient treatment and examination reports, dated 
between 1993 and 1998, show that the veteran has been 
diagnosed with disorders that include eczema, AK (actinic 
keratosis), hyperkeratosis, dyshydrotic keratosis, seborrheic 
keratosis, C5-C6 radiculopathy, DJD (degenerative joint 
disease) of the cervical spine, serous otitis media and 
Eustachian tube dysfunction.  In addition, X-rays of the 
cervical spine taken in December 1996 reportedly revealed 
mild superior compression of C4 with degenerative disc space 
narrowing at C3-C4, and other mild degenerative changes at 
the facet joints of C5-C7.  A report, dated in December 1996, 
notes a right tympanic membrane rupture.  A report, dated in 
September 1998, indicates that the veteran filed a disability 
claim after a work injury in which his uniform caught on a 
fixture, jerking his neck, shoulder and right upper 
extremity.  

Reports from M. Allen Dawson, M.D., show that the veteran was 
diagnosed with cervical osteoarthritis in August 1996.  

The claims file contains two letters from a VA physician, 
Joel S., M.D., dated in March and August of 1998, 
respectively.  The March 1998 letter shows that Dr. Joel S. 
stated that the veteran had, inter alia, C5-6 right 
radiculopathy without mechanical origin and with secondary 
chronic neck and right upper extremity pain, chronic serous 
otitis media with tympanic membrane perforation, and "rule 
out skin rash of right upper extremity, intermittent."  He 
further stated that these conditions have not had a causative 
etiology, and that they should be considered as possibly 
being related to military service performed in the Persian 
Gulf.  The August 1998 letter shows that Dr. Joel S. stated 
that the veteran had, inter alia, "neurological signs and 
symptoms to include peripheral nerve neuritis, neuralgias, 
parasthesias and associated acute chronic pain involving the 
head, neck, right shoulder and right arm/hand," chronic 
serous otitis media, and an intermittent skin rash involving 
right upper extremity and right foot.  He further stated that 
these conditions were validated by objective indicators, that 
they were chronic and progressive, and that to date there had 
been no success in establishing a working diagnosis.  

Dr. Joel S.'s letters indicate that the veteran's skin, 
cervical, ear and Eustachian tube symptoms may be related to 
his service, to include as due to undiagnosed illnesses 
within the meaning of 38 C.F.R. § 1117 and 38 C.F.R. § 3.317.  
The Board therefore finds that this evidence well grounds 
those claims under 38 U.S.C.A. § 5107(a).  Those claims will 
be addressed in the remand portion of this decision.


IV.  Increased Rating

A review of the veteran's written statements, and the 
transcript of his personal hearing, held in September 1998, 
shows that he asserts that he is entitled to an increased 
rating for service-connected left fifth toe dislocation with 
arthroplasty with syndactyly between toes four and five.  
Specifically, he argues that he has left foot pain which 
makes it difficult for him to stand or walk after a short 
period of time.  

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his left 
fifth toe dislocation with arthroplasty with syndactyly 
between toes four and five, currently evaluated as 20 percent 
disabling, is plausible and capable of substantiation and is 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§  4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records  and all other 
evidence of record pertaining to the history of his service-
connected left foot condition, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (1999).  Where 
entitlement to service connection has been established and an 
increase in disability rating is at issue , the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
see also Gilbert v. Derwinski , 1 Vet. App. 49, 53 (1990).

The veteran's left fifth toe dislocation with arthroplasty 
with syndactyly between toes four and five has previously 
been rated as "other" foot injuries under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5284, with an evaluation for a 20 
percent disability. Under DC 5284, a 20 percent evaluation is 
assigned for a moderately severe foot injury.  A severe 
injury warrants a 30 percent evaluation.

The Board has determined that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for the veteran's left fifth toe dislocation with 
arthroplasty with syndactyly between toes four and five.  In 
this regard, a VA examination report, dated in April 1999, 
shows that the veteran denied pain, swelling or stiffness in 
his feet.  On examination, the ankle joints, subtalar and 
metatarsophalangeal joints were all cool, nonerythematous and 
without significant tenderness on palpation. As this evidence 
is the most recent medical evidence of record, it is accorded 
the most probative weight.  Francisco. This report does not 
show that the veteran has more than a moderately severe foot 
injury.  The Board finds that this report is consistent with 
a September 1996 VA general medical examination report, and 
an October 1997 VA joints examination report, which do not 
show that the veteran has more than a moderately severe foot 
injury.  The September 1996 report showed that the left fifth 
toe was deformed and had no range of motion, and that there 
was residual pain.  His gait was normal, and there were no 
other relevant findings.  In the October 1997 report, the 
veteran indicated that his left foot had no weakness, 
swelling or heat, and that he wore an insert.  On 
examination, he favored his left leg because of foot pain.  
The ankles were normal.  An X-ray of the foot showed a 
deformity at the MP (metaphalangeal) joint with deformed 
proximal phalanx of the fifth toe.  The relevant diagnosis 
was status post arthroplasty and syndactyly or the left 
fourth and fifth toes.  

The veteran's service-connected left foot condition is 
therefore primarily manifested by a deformity at the MP joint 
and a deformed proximal phalanx of the fifth toe, and 
associated pain, without significant evidence of marked 
deformity of the foot as a whole.  Accordingly, the greater 
weight of the evidence shows that the veteran does not 
experience symptoms compatible with more than a moderately 
severe foot injury as required for a rating in excess of 20 
percent under DC 5284.  Therefore, a rating in excess of 20 
percent under DC 5284 is not warranted.  In addition, there 
is no evidence of any additional functional limitation 
supported by objective pathology or visible behavior to 
warrant a conclusion that the veteran has functional loss due 
to pain which would warrant a rating in excess of 20 percent.  
See 38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Board has considered whether a rating in excess of 20 
percent is warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as there is no evidence of malunion or 
nonunion of the tarsal or metatarsal bones, a 30 percent 
rating for "Tarsal, or metatarsal bones, malunion of, or 
nonunion of," is not for application under 38 C.F.R. 
§ 4.71a, DC 5283.  In addition, although the veteran's 
representative argued at the hearing that an additional 
rating was warranted for a scar, citing Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), there are no findings of such a 
scar to warrant such an additional rating; the evidence does 
not show that a tender or painful scar has been objectively 
demonstrated or that a scar limits the function of a body 
part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

The RO also considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
left fifth toe dislocation with arthroplasty with syndactyly 
between toes four and five under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the exceptional case where schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(b)(1).

With regard to the veteran's employment status, the claims 
file contains the veteran's "leave used summary" from a VA 
medical facility.  This report shows that the veteran took 12 
hours of sick leave in 1995, and about 824 hours between 1996 
and 1998.  The cause of his sick leave is not specified.  
However, as noted in the Introduction section of this 
decision, in January 2000, the RO granted a 100 percent 
rating for an organic brain disorder, to include a 
neurological disorder, to include as due to an undiagnosed 
illness.  

With regard to the medical evidence, the veteran is not shown 
to have required frequent hospitalization for his left foot 
condition.  In addition, there is no competent medical 
evidence that indicates that the veteran's left foot 
condition results in marked interference with employment of a 
degree that is greater than that anticipated by the 20 
percent evaluation assigned under Diagnostic Code 5284.  In 
summary, the record is devoid of objective evidence which 
indicates that the veteran's left foot condition presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hearing loss, and a disability 
manifested by loss of visual acuity, is denied.  

The veteran's claims of entitlement to service connection for 
a skin disability (to include manifested by rashes and 
peeling of the hands and feet), cervical radiculopathy with 
associated musculoskeletal pain, and a disability manifested 
by chronic ear fluid buildup and Eustachian tube dysfunction, 
with all claims to include as due to an undiagnosed illness, 
are well grounded, and to this extent, the appeal is granted, 
subject to the development requested below.  

A rating in excess of 20 percent for left fifth toe 
dislocation with arthroplasty with syndactyly between toes 
four and five is denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Furthermore, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In this case, the Board first notes that the aforementioned 
letters from Dr. Joel S., dated in March and August of 1998, 
assert that the veteran may have conditions that include C5-6 
right radiculopathy, chronic serous otitis media with 
tympanic membrane perforation, and nerve neuritis, neuralgias 
and parasthesias.  In addition, as previously stated, VA 
outpatient and examination reports contain evidence of 
diagnosed conditions involving the skin, cervical spine, ears 
and Eustachian tubes.  Specifically, these records show that 
the veteran has been diagnosed with conditions that include 
eczema, actinic keratosis, hyperkeratosis, dyshydrotic 
keratosis, seborrheic keratosis, C5-C6 radiculopathy, 
degenerative joint disease of the cervical spine, 
hypothyroidism, serous otitis media, left tympanic membrane 
perforation and Eustachian tube dysfunction.  Those 
conditions are diagnosed conditions.  However, the applicable 
regulation makes clear that entitlement to service connection 
for undiagnosed illnesses is only for disabilities which by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  Furthermore, with regard to the claim for 
chronic fluid build up and Eustachian tube dysfunction, 
review of a September 1997 VA Persian Gulf Protocol 
examination report shows that the examiner determined that 
the veteran's estuation tube dysfunction was related to his 
(nonservice-connected) serous otitis media.  

The Court has held that if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, given the conflicting assessments, and the conflicting 
evidence as to the etiology of some of the claimed 
conditions, the Board has determined that a remand is 
required for examinations of the veteran's skin, cervical 
spine, and his ears and Eustachian tubes which include a 
review of the relevant medical evidence in the claims file, 
accompanied by an assessment of his current conditions and a 
finding as to the etiology of such conditions, if possible.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran to provide the names and 
addresses of any VA or non-VA health care 
providers, who have provided treatment 
for his skin, cervical spine, and his 
ears and Eustachian tubes since service 
and which are not currently associated 
with the claims file.  After obtaining 
the necessary authorization, the RO 
should request any records identified.  
Any information obtained is to be 
associated with the claims file.

2.  The veteran should be scheduled for a 
VA examinations by specialists in 
dermatology, orthopedics, and 
otolaryngology to ascertain the nature 
and etiology of any conditions of the 
skin, cervical spine, and ears and 
Eustachian tubes which may be present.  
The examinations should be conducted 
under any applicable protocol for Persian 
Gulf War veterans claiming service 
connection for undiagnosed illnesses in 
order to determine the nature and extent 
of the veteran's skin, cervical spine, 
and ear and Eustachian tube symptoms.  
The claims folder must be made available 
to the examiners in conjunction with the 
examinations, and the examiners should 
acknowledge such review in the 
examination reports.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
All associated objective and subjective 
symptoms should be noted.  If any such 
symptoms are attributed to a diagnosis, 
the examiners are asked to determine 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the condition had its inception during 
the veteran's active service from 
November 1990 to May 1991 or is otherwise 
related to such active service.  If the 
orthopedic examiner diagnoses arthritis 
of the cervical spine, he or she should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such arthritis was present between 
November 1990 and May 1992, one year 
after the veteran's separation from 
service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

